Cooley, Ch. J:
The defendant seeks to reduce the amount of a purchase money mortgage by showing that he was defrauded in the purchase by false representations regarding the lands and crops thereon. The purchase was made in 1867, and the mortgage was not given until 1872. As defendant had possession of the premises immediately after the purchase, he discovered at once any deception that had been practiced upon him, and his duty was to make prompt complaint. So far from doing so, he made no complaint until after the giving of the mortgage. That was too late.—DeArmand v. Phillips, Walk. Ch., 186; Whiting v. Hill, 23 Mich., 399.
Some question is made regarding an item of expenses included in the computation of amount due, but this seems to have been agreed upon by stipulation.
Decree affirmed.
The other Justices concurred.